Citation Nr: 0639775	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  05-11 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from June 1966 to February 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The veteran testified before a Decision Review Officer at the 
RO in January 2005.  A transcript of the veteran's hearing 
has been associated with the record.  

The veteran was scheduled for a hearing before the Board in 
February 2006, but failed to report.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records indicate that he was 
treated on various occasions for upper respiratory 
complaints.  Upper respiratory infections were assessed.  A 
January 1967 treatment note indicates that the veteran had a 
cold and cough (or cold=cojb).  The service records also 
referenced URI, bronchitis and ronchi.  On separation 
examination in February 1967 the veteran reported chronic or 
frequent colds, shortness of breath, and chronic cough.

The evidence of record indicates that the veteran has a 
diagnosis of COPD.  Because there were complaints and 
treatment in service, and there is a current diagnosis of 
COPD, the Board concludes that an opinion regarding the 
likely etiology of the veteran's COPD should be sought.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004) (The duty to assist 
requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA adjudicators 
cannot base their decisions on their own unsubstantiated 
medical opinions.)

A May 1991 letter from the Social Security Administration 
(SSA) indicates that the veteran was determined to be 
eligible for disability benefits.  The records upon which 
SSA's determination were based have not been associated with 
the record.  As records supportive of the veteran's claim 
might be in the possession of the SSA, the AOJ should obtain 
any records pertaining to the veteran's receipt of SSA 
disability benefits, to include the medical records on which 
the SSA's disability determination was made.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits. Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  Then, the AOJ should forward the 
claims folder to a VA physician with the 
appropriate expertise to determine the 
likely etiology of the veteran's COPD.  
Upon review of the claims folder, the 
physician should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's COPD is 
related to any injury or disease in 
service.  The physician should also state 
an opinion concerning the likely etiology 
of the veteran's COPD.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



